Title: Thomas Boylston Adams to William Smith Shaw, 14 July 1799
From: Adams, Thomas Boylston
To: Shaw, William Smith


          
            Dear William
            Philadelphia 14th: July 1799.
          
          If it be only to thank you for your favor of the 7th: I will devote an minute previous to the meeting of Court; I thank you also for the Walpole paper, which entertains and delights me more than any of the literary productions of the Country. If there were an Editor here of the same taste as the Walpole Bard, I should sometimes indulge an itching which besets me for scribling— I know not precisely in what strain I might indulge, but having a wide field before me full of rich vegetation & delicious fertility I could not long hesitate on what to bestow my mite of cultivation. Perhaps, with “the bee,” I might also “travel & expatiate.“ But what encouragement is there to “cast pearls before Swine?” There is no taste, no relish for miscellaneous reading among the professional men of this place— I ask pardon of those who may be exceptions to the general rule—some there are, tho’ few— I dread these mere Lawyers & Doctors & Divines, they are of no use or amusement but to their respective fraternities, and yet they are emiment men—full of professional knowledge & formidable on their own ground—soaring high in their appropriate elements & only fit to dwell therein.
          The high Court of Errors & Appeals will close its Session to day. Not much business has come before it, but two important questions of law particularly relating to our State practice & jurisprudence have been argued with great professional skill by the old ones of the Bar. My Master Ingersoll’s reputation stands unquestionably foremost on the list of worthies & able. He surpasses all the rest in some particulars & is inferior in none.
          This Court Consists of a large number of Judges—towit, The Chief Justice or President (Mr: Chew) Three Judges of the Supreme Court, and the Presidents of the Court of Common Please in all the Counties. As however the jurisdiction of this Court is only appellate, all cases brought before it by writ of Error from the Supreme Court, which have been there adjudged, can have no second opinion passed

on them by the judges of the Supreme Court. This circumstance has in one or two instances created embarrassment during this term, because the chief Justices health would not permit his attendance and there were only four Justices present besides the Supreme Court Judges, five being necessary to make a Court (a quorum) when the case to be heard had been previously adjudged in the Court below. Another Justice has been sent for from Lancaster & is expected on the bench to day. I have been in company with the strange Justices one of whom is Mr: Addison & was pleased with their conversation— Judge Rush (a brother of the Drs:) though a man of some Science & very federal is nevertheless, as Stockdale the English bookseller said to my father, of him, a thick sculled, water drinker. He thinks Buonaparte the most wonderful General that has appeared since Cresar— I observed that in my opinion the Arch Duke Charles was the superior man & General— He treated the observation rather slightly, by saying, the only time the two men were opposed to each other, the Arch Dukes laurels withered in an instant.— With warmth— I retorted—He nevertheless compelled the preliminaries of Leobon & had it in his power, if the fate of Vienna could have been risked on the event of a battle, to have anihilated Buonaparte & his Army. I have always understood otherwise said he, & there we stopped. I always get in a passion when I hear the french Idol of the day, extravagantly extolled by any other than a frenchman— The ephemeral butterfly will always dazzle an infantine imagination.
          The little extract you made from a letter, makes amends for the groundless suspicion once excited by the same author. The last Sentence contains a truth to which every Son in the Country will give a ready assent & every reasonable parent will not refuse to concur in it. At the age of maturity, every man, in a free Country, is entitled to judge for himself, unless he is in a state of dependence. Men often judge erroneously even in things most interesting to themselves, but men are also wicked & commit crimes against positive commands to the contrary. Is this a reason for denying them the exercise of free will, on one hand or a good argument for dispensing with prohibitions against vice, on the other?
          I go out of town this afternoon— A fresh alarm of the fever, these two days past has existed— A Son of F A: Muhlenberg, died of it yesterday & two more are sick, who were apprentices in the same Store in water Street. I think the public offices will soon remove.
          I cannot make another journey this Summer, though it would give

me pleasure to pass it with you & the family at Quincy. If I remove from this State, it shall be the last time.
          With best love to all, I remain / Yours in truth & sincerity
          
            T. B. Adams
          
        